DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-16 are pending in Instant Application.

Priority
Examiner acknowledges Applicant’s claim to priority benefits of 61/661,156 filed 04/23/2018 and 16/014,017, now Patent 10,739,161 filed 06/21/2018.

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 06/25/2020 is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered if signed and initialed by the Examiner.

Claim Objections
Claim 16 is objected to because of the following informalities:  The claim is not ended with a period. Appropriate correction is required.

Double Patenting
A rejection based on double patenting of the "same invention" type finds its support in the language of 35 U.S.C. 101 which states that "whoever invents or discovers any new and useful process ... may obtain a patent therefor ..."  (Emphasis added).  Thus, the term "same invention," in this context, means an invention drawn to identical subject matter.  See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957); and In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970).

A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the conflicting claims so they are no longer coextensive in scope.  The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.

In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 1-16 are non-provisionally rejected on the ground of non-statutory non-obviousness-type double patenting as being unpatentable over claims 1-4, 6-11, and 14-19 of Burlingame et al., U.S. Patent 10,739,161. Although the claims at issue are not identical, they are not patentably distant from each other because they are drawn to obvious variations.
	In view of the above, since the subject matters recited in the claims 1-16 of the instant application were fully disclosed in and covered by the claims 1-4, 6-11, and 14-19 of U.S. Patent 10,739,161, allowing the claims to result in an unjustified or improper timewise extension of the "right to exclude" granted by a patent. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  
Claims 1-16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  Claim(s) 1 and 12 are directed to the 

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2, 4, 6-10, and 12-16 are rejected under 35 U.S.C. 103(a) as being unpatentable over Conner et al. (USPGPub 2004/0030465) in view of Ishihara et al. (USPGPub 2017/0092140).	As per claim 1, Conner discloses a method for generating a runway landing alert for an aircraft, comprising: 		establishing a Runway Awareness Advisory System (RAAS) envelope for a designated target runway of the aircraft (see at least paragraph 0106; wherein for landing and on-ground aircraft, the RAAS constructs advisory annunciation envelopes within which the situational awareness annunciations); and 	generating an alert for aircraft if the aircraft is outside of the RAAS envelope (see at least paragraph 0236; wherein RAAS advisory annunciation optionally includes computer-readable program code means for generating a leaving runway advisory annunciation during taxiing, the computer-readable program code means including computer-readable program code means for determining that: the runway entry advisory annunciation has been generated relative to a selected runway, and the installation aircraft is leaving the selected runway by determining that the installation aircraft is leaving the envelope constructed around the selected runway, for example, by determining that the position of the installation aircraft coincides with the area outside the bounds of the envelope constructed around the selected runway). Conner does not explicitly mention determining if the aircraft is still maneuvering into alignment with the designated target runway by monitoring the rate of change to a track of the aircraft, where an altitude parameter of the RAAS envelope is decreased if the aircraft is still maneuvering.	However Ishihara does disclose:	determining if the aircraft is still maneuvering into alignment with the designated target runway by monitoring the rate of change to a track of the aircraft, where an altitude parameter of the RAAS envelope is decreased if the aircraft is still maneuvering (see at least paragraph 0015; wherein The expansion of the premature descent envelope decreases the allowable deviation from a defined glide path without producing an alert).	Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings as in Ishihara with the teachings as in Conner. The motivation for doing so would have been to manage a premature descent envelope for an aircraft during descent for safe landing, see Ishihara paragraphs 0002-0003.	As per claim 2, Conner discloses where the RAAS envelope is established using information from a navigational runway database (see at least Figure 1; item 16).  	As per claim 4, Conner discloses where the track of the aircraft is monitored based on the position, heading, bearing and descent rate of the aircraft (see at least paragraph 0112; wherein current aircraft position is determined by the use of navigation aids, such as GPS, to obtain current latitude and longitude. Current track or heading serves as aircraft orientation. Phase of flight determination uses aircraft sensor inputs such as: gear positions which is optionally used to determine if the aircraft is in approach/landing configuration; height above destination airfield which can be determined using corrected barometric altitude and airfield elevation; and distance from destination airfield or the selected runway).  	As per claims 6 and 14, Conner discloses where the altitude parameter is measured as a height above airfield (HAF) (see at least paragraph 0100; wherein the absolute value of the aircraft altitude or "Height Above Runway").  	As per claims 7 and 15, Conner discloses where the HAF is computed using a global positioning system (GPS) and the elevation of the end of the designated target runway (see at least paragraph 0171; wherein the remaining runway distance aspect of the ILSA system portion of the of the invention utilizes the GPS position information, runway information retrieved from the Airport Database 16, and optionally, heading information retrieved from a suitable source of aircraft information, to compute the position of the aircraft relative to the end of the runway). 	As per claims 8 and 16, Conner discloses where the HAF is computed using a geometric altitude and the elevation of the end of the designated target runway (see at least paragraph 0043; wherein the Input Processing Block 12 then extracts and validates the aircraft state parameters of interest, and using this information computes derived parameter values such as "in air" and "geometric altitude" which is a blended combination of an instantaneous GPS altitude signal and the barometric altitude signal).  	As per claim 9, Conner discloses where the altitude parameter is adjusted for a specific designated target runway (see at least paragraph 0056; wherein the augmentation portion of the runway selection function is accordingly operated to adjust the runway envelope relative to an augmentation expansion having an expansion magnitude that is a combination of a fixed amount, an amount proportional to the width of the runway, and an amount proportional to the aircraft ground speed in excess of a ground speed threshold. The runway envelope is adjusted by the amount of the augmentation expansion in a direction opposite to the aircraft heading direction).  	As per claims 10 and 13, Conner discloses where the altitude parameter is adjusted for specific designated target runway based on data in an enhanced ground proximity warning system (EGPWS) runway database (see at least paragraph 0096; wherein the runway width relative to this line segment, i.e. the runway centerline 82, is stored as runway information in a database of runway information, such as the Airport Database 16 shown in FIG. 1. A pair quality factors QF1 and QF2 defining the estimated position uncertainty of the endpoints EP1, EP2 are also stored as runway information in the database. The Bounding Box function uses these data for defining two rectangles, as shown in FIG. 6. An inner rectangle 84 is defined by the width and length of the runway, and the outer rectangle is the Bounding Box 80 as defined by the width and length of the runway enlarged by the quality factors QF1 and QF2, respectively. The quality factors QF1 and QF2 are optionally constants selected to be substantially identical).  	As per claim 12, Conner discloses a system for generating a runway landing alert for an aircraft, comprising: 	a flight management system (FMS) located on board the aircraft, where the FMS contains a flight plan for the aircraft (see at least paragraph 0042; wherein the navigation data may be obtained directly from the navigation system, which may include a Flight Management System (FMS)); and 	a ground based station that receives the flight plan from the FMS via a data communication link (see at least paragraph 0041; wherein the Input Processing Block 12 is structured to accept data in whatever format the installation aircraft provides. For example, the Input Processing Block 12 is coupled to an aircraft data bus or another suitable means for providing real-time electronic signal data source of instrument signals reporting aircraft state parameter information), where the ground based station has a processor configured to (see at least Figure 1; item 10): 	determine a designated target runway from the flight plan (see at least paragraph 0080; wherein the Runway Selection Logic of the invention as operated by the Runway Selection Logic Processing Block 14 for determining an exemplary augmented RAAS runway of interest for an airborne aircraft on approach),	establish a Runway Awareness Advisory System (RAAS) envelope for the designated target runway of the aircraft (see at least paragraph 0106; wherein for landing and on-ground aircraft, the RAAS constructs advisory annunciation envelopes within which the situational awareness annunciations), and 	generate an alert for aircraft if the aircraft is outside of the RAAS envelope (see at least paragraph 0236; wherein RAAS advisory annunciation optionally includes computer-readable program code means for generating a leaving runway advisory annunciation during taxiing, the computer-readable program code means including computer-readable program code means for determining that: the runway entry advisory annunciation has been generated relative to a selected runway, and the installation aircraft is leaving the selected runway by determining that the installation aircraft is leaving the envelope constructed around the selected runway, for example, by determining that the position of the installation aircraft coincides with the area outside the bounds of the envelope constructed around the selected runway). Conner does not explicitly mention determine if the aircraft is still maneuvering into alignment with the designated target runway by monitoring the rate of change to the track of the aircraft, where an altitude parameter of the RAAS envelope is decreased if the aircraft is still maneuvering.	However Ishihara does disclose:	determine if the aircraft is still maneuvering into alignment with the designated target runway by monitoring the rate of change to the track of the aircraft, where an altitude parameter of the RAAS envelope is decreased if the aircraft is still maneuvering (see at least paragraph 0015; wherein The expansion of the premature descent envelope decreases the allowable deviation from a defined glide path without producing an alert).	Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings as in Ishihara with the teachings as in Conner. The motivation for doing so would have been to manage a premature descent envelope for an aircraft during descent for safe landing, see Ishihara paragraphs 0002-0003.

Claims 3 and 5 are rejected under 35 U.S.C. 103(a) as being unpatentable over Conner et al. (USPGPub 2004/0030465), in view of Ishihara et al. (USPGPub 2017/0092140), and further in view of Official Notice.	As per claim 3, Conner and Ishihara disclose the method of Claim 1 except for where the RAAS envelope has dimensions comprising: a length of 3 nautical miles (NM) from the end of the designated target runway; a width of twice the width of the designated target runway; and a height of 250 feet above the designated target runway. It would have been an obvious matter of design choice to change the dimensions of the RAAS envelope, since such a modification would have involved a mere change in the size of the envelope. A change in size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955).  	As per claim 5, Conner and Ishihara disclose the method of Claim 1 except for where altitude parameter of the RAAS envelope is increased to 350 feet above the designated target runway. It would have been an obvious matter of design choice to increase the altitude parameter to 350 feet above the runway, since such a modification would have involved a mere change in the parameter limit. A change in size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955).  

Claim 11 is rejected under 35 U.S.C. 103(a) as being unpatentable over Conner et al. (USPGPub 2004/0030465), in view of Ishihara et al. (USPGPub 2017/0092140), and further in view Scacchi et al. (USPGPub 2017/0162066).	As per claim 11, Conner and Ishihara do not explicitly mention where the aircraft is determined to still be maneuvering by monitoring a roll angle of the aircraft.	However Scacchi does disclose:	where the aircraft is determined to still be maneuvering by monitoring a roll angle of the aircraft (see at least paragraph 0022; wherein determining a maximum roll angle, in absolute value, necessary to allow a flight of the aircraft along a trajectory between a current position of the aircraft and a target landing position of the aircraft on the landing runway; [0024] g) comparing this maximum roll angle with a predetermined roll angle limit).  	Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings as in Ishihara with the teachings as in Conner and Ishihara. The motivation for doing so would have been to improve safety for the aircraft, see Scacchi paragraph 0013.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHMOUD S ISMAIL whose telephone number is (571)272-1326. The examiner can normally be reached M - F: 9:00AM- 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on 571-270-3969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MAHMOUD S ISMAIL/Primary Examiner, Art Unit 3662